 Case 1:20-cv-00976-PLM-PJG ECF No. 6, PageID.77 Filed 11/13/20 Page 1 of 3




                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION
                                        ______

LEROY WONS,

                       Petitioner,                    Case No. 1:20-cv-976

v.                                                    Honorable Paul L. Maloney

MINDY BRAMAN,

                       Respondent.
____________________________/

                                             ORDER

               This is a habeas corpus action brought by a state prisoner under 28 U.S.C. § 2254.

The Court conducted a preliminary review of the petition under Rule 4 of the Rules Governing

§ 2254 Cases. The Court concluded that Petitioner had failed to timely file his petition, but allowed

Petitioner 28 days to show cause why his petition should not be dismissed as untimely. (Op. and

Order, ECF No. 3, 4.) Petitioner responded on October 29, 2020. (ECF No. 5.)

               Petitioner explains why he did not timely file his petition for the first five years

after his conviction became final. He reports that he was in mental health facilities addressing the

symptoms of post-traumatic stress disorder. But Petitioner fails to explain why he was unable to

timely file either a habeas petition or a motion or relief from judgment in the state court from 2005

to 2019. Nor does Petitioner explain why he was able to file a motion in state court during 2019

when he failed to act before that date.

               In the petition, Petitioner offered the following reason for the delay:

       I have ALWAYS been told by legal writers and law librarians alike that I could not
       have ANY lower sentence because “you admitted you killed the guy while his back
       was to you.” I did not kill the decedent (in my REALITY). On September 29,
       1999, I was ACTUALLY killing the SLIMEBALL (Brett Arther Noug) who
 Case 1:20-cv-00976-PLM-PJG ECF No. 6, PageID.78 Filed 11/13/20 Page 2 of 3




       stabbed my daddy to death IN FRONT OF ME. I have P.T.S.D. For 13 years I
       have been told to lay back and do my time, it has only been for the last 2 years I
       have got serious enough to say “never mind what they say—this is my life they’re
       playing with.” An element of second-degree murder did not exist in my trial. [It]
       was without provocation or justification.

(Pet., ECF No. 1, PageID.14.) Thus, as the Court noted in the prior opinion, it appears Petitioner

delayed filing, despite being aware of his claims, because others suggested that his trial result was

favorable. There is no claim that any extraordinary circumstance prevented Petitioner from filing

and his conduct cannot be described as diligent.

               In addition, the fact that Petitioner is untrained in the law, was proceeding without

a lawyer, or may have been unaware of the statute of limitations for a certain period does not

warrant tolling. See Allen v. Yukins, 366 F.3d 396, 403-04 (6th Cir. 2004); see also Craig v. White,

227 F. App’x 480, 482 (6th Cir. 2007); Harvey v. Jones, 179 F. App’x 294, 299-300 (6th Cir.

2006); Martin v. Hurley, 150 F. App’x 513, 516 (6th Cir. 2005); Fisher v. Johnson, 174 F.3d 710,

714 (5th Cir. 1999) (“[I]gnorance of the law, even for an incarcerated pro se petitioner, generally

does not excuse [late] filing.”). Accordingly, based on the petition, and now Petitioner’s attempt

to show cause for the untimeliness of his petition, Petitioner is not entitled to equitable tolling of

the statute of limitations. Moreover, as set forth in the Court’s prior opinion, Petitioner has not

demonstrated actual innocence under Schlup v. Delo, 513 U.S. 298 (1995), to avoid the statute of

limitations bar.

               Petitioner has failed to show cause to excuse the tardy filing of his habeas petition.

The Court will enter judgment dismissing the petition with prejudice.

               The Court must also determine whether a certificate of appealability should be

granted. A certificate should issue if Petitioner has demonstrated a “substantial showing of a denial

of a constitutional right.” 28 U.S.C. § 2253(c)(2). The Sixth Circuit Court of Appeals has

disapproved issuance of blanket denials of a certificate of appealability. Murphy v. Ohio, 263 F.3d
                                                   2
  Case 1:20-cv-00976-PLM-PJG ECF No. 6, PageID.79 Filed 11/13/20 Page 3 of 3




466, 467 (6th Cir. 2001) (per curiam). Rather, the district court must “engage in a reasoned

assessment of each claim” to determine whether a certificate is warranted. Id.

                Petitioner’s application is untimely and, thus, barred by the statute of limitations.

Under Slack v. McDaniel, 529 U.S. 473, 484 (2000), when a habeas petition is denied on

procedural grounds, a certificate of appealability may issue only “when the prisoner shows, at

least, [1] that jurists of reason would find it debatable whether the petition states a valid claim of

the denial of a constitutional right and [2] that jurists of reason would find it debatable whether the

district court was correct in its procedural ruling.” Both showings must be made to warrant the

grant of a certificate. Id.

                Reasonable jurists could not find it debatable whether Petitioner’s application was

timely. It is more than two decades late. Therefore, a certificate of appealability will be denied.

Moreover, for the same reasons, the Court concludes that any issue Petitioner might raise on appeal

would be frivolous. Coppedge v. United States, 369 U.S. 438, 445 (1962).

                Accordingly,

                IT IS ORDERED that a certificate of appealability is DENIED.



Dated:   November 13, 2020                            /s/ Paul L. Maloney
                                                       Paul L. Maloney
                                                       United States District Judge




                                                  3
